Citation Nr: 1718288	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-05 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for residuals of a coccyx fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1966 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before a Decision Review Officer at the Seattle RO in March 2014.  A transcript of that hearing has been associated with the claims file.  On his VA Form 9 filed in February 2013, the Veteran indicated that he wanted a hearing before a member of the Board.  In August 2016, the Veteran submitted a statement that indicated he no longer wished to have a hearing.  Therefore, the Board finds that the Veteran has withdrawn his request for a hearing.


FINDING OF FACT

Residuals of a coccyx fracture are manifest primarily by pain on sitting.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no higher, for residuals of a coccyx fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5298 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v, 18 Vet. App. 112. In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in March 2010. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claim decided herein.  The examinations adequately provide the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating- Coccyx

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion),  38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's coccyx disability is evaluated under Diagnostic Code 5298.  Under Diagnostic Code 5298, a noncompensable rating is warranted for removal of the coccyx without painful residuals.  A maximum 10 percent rating is warranted for removal of the coccyx, partial or complete, with painful residuals.

Review of the relevant evidence reflects that at a March 2010 VA examination, the Veteran reported pain on the tip of his coccyx when sitting.  He also reported vague flare-ups of pain that occurred two times per week lasting up to two hours.  The pain was noted to be exacerbated by physical activity.  Physical examination showed that the Veteran had a normal posture and gait within normal limits.  X-rays of the coccyx were noted to be negative.  The examiner reported that the objective findings were mild tenderness of the lower posterior sacrum/coccyx.  The examiner noted that the effect on the Veteran's usual occupation and activities of daily living was not significant, causing only some discomfort with prolonged sitting.  

In November 2011, the Veteran again underwent VA examination. At that time he reported similar symptoms of pain and stiffness, particularly when sitting, as well as numbness in the groin. The examiner diagnosed status post fracture of the coccyx with intervertebral disc syndrome and likely sciatic nerve involvement. 

In August 2014, the Veteran was provided a VA examination to determine if the neurological symptoms such as numbness in the lower extremities as reported at the November 2011 examination were due to his service connected residuals of coccyx fracture.  The examiner determined that, due to the Veteran's lower back disability diagnosed as SI degenerative joint disease, which developed after service following a 2013 injury and was confirmed by review of x-rays, the numbness was not due to his service connected coccyx condition.  Therefore, the examiner concluded that the Veteran's neurological symptoms of numbness to the lower extremities were more likely related to his nonservice-connected back condition and not due to any residuals of a coccyx fracture that was healed, even if one were to attribute the ventral angulation of the coccyx to the in-service fracture.

After a review of the record, the Board finds that an evaluation of 10 percent is warranted for the Veteran's service connected coccyx fracture.  The Veteran has consistently reported pain while sitting, and the examination finding of pain on palpation of the tailbone supports the Veteran's report.  Thus, he has reported pain on use of a musculoskeletal joint.  Therefore, the Board finds he is entitled to the minimum compensable rating for painful motion.  38 C.F.R. §§ 4.40, 4.59.  Here, the minimum evaluation for Diagnostic Code 5298 is also the maximum evaluation.  Therefore, a higher evaluation is not warranted.

In reaching this conclusion, the Board notes that the Veteran has reported on numerous occasions throughout the course of the appeal that he had pain in his tailbone, particularly when sitting for longer periods of time.  The Veteran also reports that he experienced numbness in his lower extremities, which he attributed to his service connected coccyx fracture.  However, as noted above, a medical professional has determined that the Veteran's numbness in the lower extremities is caused not by his service connected coccyx fracture but by a nonservice-connected lower back disability that onset many years after service.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, however, the Board finds that the weight of the evidence indicates that his neurological symptoms can be distinguished and that they are attributable to a low back disability rather than the service connected coccyx fracture.   

The Board has also considered other diagnostic codes but finds that the Veteran's symptoms of numbness of the lower extremities has been diagnosed as due to a non-service connected low back disability and not the service connected fractured coccyx.  Therefore, the Board finds that separate ratings are not applicable.  Mittleider v. West, 11 Vet. App. 181 (1998)

Extraschedular Rating

The Board has also considered whether this case should be referred to the Director of VA's Compensation Service for extraschedular consideration. 38 C.F.R. § 3.321 (b)(1) (2016).

In this case, the rating criteria for residuals of coccyx fracture reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case. The Veteran's symptoms are fully contemplated by the schedular rating criteria.  Further, the disability in question has not led to marked interference with employment or frequent hospitalization, and his symptoms of tailbone pain are explicitly considered in the rating criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, no such referral is warranted.  


ORDER

Entitlement to a rating of 10 percent, but no higher, for residuals of a coccyx fracture is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


